Citation Nr: 1529272	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Since the medical record reflects and the Veteran has claimed multiple psychiatric diagnoses, including PTSD, depression, and anxiety, the claim on appeal has been recharacterized as new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms, and the other information of record).  

In June 2015, the Veteran submitted additional medical evidence to the Board.  The Veteran waived initial RO consideration of the new evidence submitted.  38 C.F.R. § 20.1304(c) (2014).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The decision of reopening the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression is set forth below.  The remaining issue listed on the title page is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for PTSD.  Although notified of the denial in a January 2007 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the January 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the January 2007 denial is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  

Given the favorable disposition of request to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  The Merits of the Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In the January 2007 rating decision, the evidence of record consisted of the Veteran's service treatment records, service personnel records, VA outpatient treatment records, statements from the Veteran, and a July 2007 private medical statement from M.H., M.D.  The Veteran alleged that he saw dead bodies of men who had drowned and feared Russian bombers flying overhead during his military service.  The Veteran indicated that being a witness to the dead bodies and Russian bombers flying overhead caused his current acquired psychiatric disability.  The Veteran's service treatment records showed no complaints, treatment, or diagnosis of any psychiatric disability.  Additionally, the Veteran's service personnel records indicated that he served as a fuels specialist during his military service.  Post service treatment records reflected diagnoses of PTSD, depression, and anxiety.  A July 2006 private medical statement from Dr. M.H concluded that the Veteran's PTSD is related to his military service but failed to provide a detailed rationale for reaching such conclusion.  The RO determined that the evidence was insufficient to conduct a search of Department of Defense records, which would allow for corroboration of the claimed stressors.  The Veteran was properly notified of the January 2007 rating decision in January 2007.  He did not enter a notice of disagreement (NOD) within one year notice of the January 2007 rating decision.  Consequently that decision became final based on the evidence of record at that time.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claims for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  Since the January 2007 rating decision, the evidence received into the record includes post service treatment records, personal statements from the Veteran, records from the Social Security Administration (SSA), and a request to the Joint Service Research Records Center (JSRRC) to verify the Veteran's claimed stressors.  Additionally and more importantly, is a June 20215 mental disorders disability benefits questionnaire (DBQ) from the Veteran's psychologist.  After mental status testing and review of the claims file, the psychologist concluded that the Veteran's depression is more likely than not related to his military service.  Given the state of the current record and the newly-received evidence, particularly, the June 2015 DBQ, the Board finds that new and material evidence has been submitted and the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is reopened. 


ORDER

The appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is reopened; to that extent only, the claim is granted.


REMAND

Remand is required to obtain a medical opinion regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression; and to obtain outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for records from the Fayetteville VA Medical Center in Fayetteville, North Carolina, dated since January 2013. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  After all available records have been associated with the claims file or Virtual VA e-folder, schedule the Veteran for a psychiatric examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, anxiety, and depression, that had its onset or was aggravated during active service.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has PTSD, anxiety, and/or depression.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


